NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted March 19, 2008*
                                  Decided March 19, 2008

                                           Before

                           FRANK H. EASTERBROOK,  Chief Judge

                           KENNETH F. RIPPLE, Circuit Judge        

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐2015
                                                    Appeal from the United States District 
GREGORY PARISH,                                     Court for the Northern District of 
    Plaintiff‐Appellant,                            Illinois, Eastern Division.

       v.                                           No. 06 C 1690

MOTOROLA, INC.,                                     Rebecca R. Pallmeyer,
    Defendant‐Appellee.                             Judge.

                                         O R D E R

       Gregory Parish worked as a design engineer for Motorola, Inc.  In late 2002 and early
2003, his supervisors gave him an unfavorable employment evaluation.  They determined,
among other things, that he “need[ed] improvement” and was “confrontational,” and they


       *
        On March 13, 2008, Parish filed a motion requesting oral argument.  After examining
the briefs and the record, however, we have concluded that oral argument is unnecessary.
Thus, Parish’s motion for oral argument is denied, and the appeal is submitted on the briefs
and the record.  See FED. R. APP. P. 34(a)(2).
No. 07‐2015                                                                                     Page 2

therefore identified him as part of the “least effective” 10% of employees.  Similar
assessments followed during an ongoing Performance Improvement Plan instituted by the
supervisors.  All these criticisms, however, came before the end of April 2003.  Parish
resigned from his position on August 27, 2003, and just over two years later, on August 29,
2005, he sued Motorola alleging that the supervisors’ statements amounted to defamation,
libel, and fraudulent misrepresentation.  He also alleged that he suffered from further
defamation because, while he was seeking unemployment benefits, Motorola informed the
Illinois Department of Employment Security (“IDES”) that he had resigned for health
reasons.  The district court granted summary judgment to Motorola, concluding that
Parish’s claims regarding statements about his work performance were untimely, that
Motorola’s statement to the IDES was privileged, and that Parish failed to identify evidence
of fraudulent misrepresentation.  We affirm.

       We must first determine the appropriate law to apply to this  case.  Parish initially
sued in Minnesota state court.  Motorola removed the suit to federal court based on
diversity jurisdiction and then successfully transferred it to the Northern District of Illinois. 
In such a case, the district court applies the law of the transferor court, which would have
applied the law of the state where it sits.  See Cromeens, Holloman, Sibert, Inc. v. AB Volvo, 349
F.3d 376, 383 (7th Cir. 2003).  Thus the district court properly looked to Minnesota law.

        For procedural matters, including statutes of limitations, Minnesota applies its own
law.  See Danielson v. Nat’l Supply Co., 670 N.W.2d 1, 5‐6 (Minn. Ct. App. 2003).  The
applicable Minnesota statute of limitations for defamation and libel actions is two years and
begins from the time of publication.  See Wild v. Rarig, 234 N.W.2d 775, 447‐450 (Minn.
1975); Semler v. Klang, 743 N.W.2d 273, 280 (Minn. Ct. App. 2008); Wenigar v. Johnson, 712
N.W.2d 190, 209 (Minn. Ct. App. 2006); McGovern v. Cargill, Inc., 463 N.W.2d 556, 558 (Minn.
Ct. App. 1990).  Parish testified at his deposition that he knew of all the alleged defamatory
statements about his work performance by the end of April 2003, more than two years
before he filed suit in August 2005.  Thus, his defamation and libel claims regarding the
critiques of his supervisors are untimely.  Moreover, even if the Illinois statute of limitations
applied, it allows only one year to file suit, and Parish’s claims would still be untimely.  See
735 ILCS 5/13‐201; Bryson v. News Am. Publ’ns, Inc., 672 N.E.2d 1207, 1222 (Ill. 1996). 

        The remainder of Parish’s claims are timely, and so we examine them on their merits. 
To determine the appropriate substantive law, Minnesota applies a five‐factor choice‐of‐law
balancing test.  Danielson, 670 N.W.2d at 5‐6.  In this case, the factors immediately point to
the application of Illinois law: the entire employment relationship between Parish and
Motorola occurred in Illinois, all the statements in question were made in Illinois, and
Parish moved to Minnesota only after his resignation and then sued there.  Therefore,
Illinois has a higher governmental interest both in the employer/employee relationship and
No. 07‐2015                                                                                    Page 3

in the allegedly defamatory statements made within its territory about a plaintiff also within
its territory.  This choice also aligns with the most probable expectation of the parties during
employment and at the time the statements were made.

         Parish’s claim regarding Motorola’s statement to IDES that he resigned for medical
reasons is barred by statute in Illinois.  Under 820 ILCS 405/1900.1 this statement was
privileged and not subject to a suit for defamation unless it was false and malicious in
intent.  See Ptasznik v. St. Joseph Hosp., 464 F.3d 691, 699 (7th Cir. 2006); Cianci v. Pettibone
Corp., 698 N.E.2d 674, 679‐80 (Ill. App. Ct. 1998).  To prove maliciousness, Parish must
demonstrate “a direct intent to injure another or a reckless disregard of the defamed partyʹs
rights and of the consequences that may result.”  Cianci, 698 N.E.2d at 679‐80.  He does not
direct us to any proof of maliciousness, and as a result there is no dispute of material fact as
to this issue.

        Lastly, Parish’s claim of fraudulent misrepresentation also fails because of a lack of
evidence.  One of the elements that Parish must prove to establish fraudulent
misrepresentation is that he relied on the truth of Motorola’s statements about his work
performance.  See Kopley Group V., L.P. v. Sheridan Edgewater Props., Ltd., 876 N.E.2d 218, 228
(Ill. App. Ct. 2007).  But Parish does not direct us to any evidence that he ever relied upon
Motorola’s statements.  As the district court pointed out, Parish admitted that he felt his
supervisors’ statements about him were false all along.

                                                                                    AFFIRMED.